 Case 1:18-cv-01259-RGA Document 41 Filed 08/13/19 Page 1 of 3 PageID #: 493




                        IN THE UNITED STATES DISTRICT COURT
                           FOR THE DISTRICT OF DELAWARE



 ELECTION SYSTEMS & SOFTWARE, LLC,

                            Plaintiff,
                                                         C.A. No. 18-01259-RGA
          v.
                                                         JURY TRIAL DEMANDED
 SMARTMATIC USA CORP,

                            Defendant.

               JOINT STIPULATION AND [PROPOSED] ORDER TO STAY
                  PENDING INTER PARTES REVIEW PROCEEDINGS

       Plaintiff Election Systems & Software, LLC (“ES&S”) and Defendant Smartmatic USA

Corp (“Smartmatic”) hereby stipulate and request that the Court stay this action in its entirety

pending the completion of the instituted inter partes reviews of U.S. Patent Nos. 7,753,273 (“the

’273 patent”) and 8,096,471 (“the ’471 patent”):

       WHEREAS, the above-captioned action involves allegations of patent infringement by

ES&S against Smartmatic involving the ’273 patent and the ’471 patent;

       WHEREAS, Smartmatic filed a petition for inter partes review of the ’273 patent on

January 4, 2019, challenging the patentability of all 19 claims of the ’273 patent (IPR2019-

00527);

       WHEREAS, Smartmatic filed a petition for inter partes review of the ’471 patent on

January 7, 2019, challenging the patentability of all 20 claims of the ’471 patent (IPR2019-

00531);

          WHEREAS, on August 8, 2019 and July 22, 2019, respectively, the Patent Trial and

Appeal Board (“PTAB”) instituted an inter partes review on all challenged claims and all

grounds set forth in the two petitions related to ’273 and ’471 patents;
 Case 1:18-cv-01259-RGA Document 41 Filed 08/13/19 Page 2 of 3 PageID #: 494




       WHEREAS, the parties have met and conferred and agree that a stay of this case until the

PTAB issues a Final Written Decision in both of the above referenced IPR proceedings is in the

best interest of the parties and promotes judicial economy because discovery is in its early stages,

and because staying this case pending the PTAB’s review would simplify the issues for trial and

would not cause either party to suffer undue prejudice;

       NOW, THEREFORE, IT IS HEREBY STIPULATED AND AGREED by and between

the parties, subject to the approval of the Court, that:

       a) The above-captioned case is stayed until such time as the PTAB has issued a Final

Written Decision in both of the two IPR proceedings identified above;

       b) All dates and deadlines currently scheduled in the above-captioned case are vacated;

and;

       c) The parties shall file a joint status report, with their respective proposals as to how this

case should proceed, within 30 days after a Final Written Decision is issued in both of the two

IPR proceedings identified above.
Case 1:18-cv-01259-RGA Document 41 Filed 08/13/19 Page 3 of 3 PageID #: 495




Dated: August 13, 2019                           Respectfully Submitted,


ROGOWSKI LAW LLC                                 DLA PIPER LLP (US)

/s/ Patricia S. Rogowski                         /s/ Denise S. Kraft
Patricia Smink Rogowski (DE Bar No. 2632)        Denise S. Kraft (DE Bar No. 2778)
501 Silverside Road, Suite 11                    Brian A. Biggs (DE Bar No. 5591)
Silverside Carr Executive Center                 Erin E. Larson (DE Bar No. 6616)
Wilmington, DE 19809                             1201 North Market Street, Suite 2100
Telephone: (302) 893-0048                        Wilmington, DE 19801-1147
pat@rogowskilaw.com                              Telephone: 302.468.5700
                                                 Facsimile: 302.394.2341
Attorney for Plaintiff,                          denise.kraft@dlapiper.com
Election Systems & Software, LLC                 brian.biggs@dlapiper.com
                                                 erin.larson@dlapiper.com

                                                 Attorneys for Defendant,
                                                 Smartmatic USA Corp




     IT IS SO ORDERED this              day of                    , 2019.



                                                      The Honorable Richard G. Andrews
                                                      United States District Judge
